Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent Prior Art
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2.	US 2013/0196114 A1 discloses a silicone structure-bearing polymer having a crosslinking group within the molecule, containing an isocyanurate structure bonded within the molecule, and having a Mw of 3,000-500,000 is provided.
3.	US 2010/0009297 A1 discloses antireflective coatings and related polymers.
4.	US 2010/0047713 A1 discloses curable compositions having a hydroxythiol compound represented by Formula (1) therein and a compound with an ethylenically unsaturated double bond.

Allowable Subject Matter
5.	The following is an examiner’s statement of reasons for allowance:
6.	The chemical formula of Claim 1 of the instant application discloses a polymer of Chemical Formula 1 of the instant application comprising several chemical moieties including a thioether bond and a moiety of Chemical Formula A of the instant application. The prior art teaches or suggests a polymer comprising a moiety of Chemical Formula A of the instant application and one or more of the chemical moieties of Claim 1 of the instant application, but does not teach a thioether bond.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CHAMPION whose telephone number is (571) 272-0750.  The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.C./Examiner, Art Unit 1737

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737